                     Case 1:21-cr-00041-JL Document 55 Filed 05/07/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                                  DISTRICT OF NEW HAMPSHIRE
FILLD - USDC _ 1 2

9AZ      7 ph12:02
                                      United States of America
                                                 V.


                                          Andrew Spinella
                                        l;21-cr-0004UJL-04

                                    WAIVER OF SPEEDY TRIAL

             I, Andrew Spinella, after consultation with counsel, hereby waive my

       right to speedy trial contained in the 6'^ amendment to the United States

       Constitution to the extent that my trial is delayed by the Motion to Continue to

       be filed by the United States on or about April 21, 2021.

       Dated: /          r'? d? 2 /                   Respectfully submitted,




       J^hn P. Newman, Esq.                           Andrew Spinella
       NHBANo.: 8820
       Newman Law Office, PLLC
       15 High Street
       Manchester, NH 03101
       (603) 935-5603
       iohn(itnewmanlawnh.com
